EXAMINER'S AMENDMENT
The present application is being examined under the pre-AIA  first to invent provisions. 
Authorization for this examiner’s amendment was given subsequent to an interview with Mr. Thomas E. Brown, attorney for Applicant, on 07/29/21.
The application has been amended as follows: 
IN THE CLAIMS
The claims have been amended according to the following:
--1. (Currently Amended) An impeller assembly 
	a compressor impeller; and 
	an impeller back surface cooling structure, comprising:
a first member facing a back surface of the compressor impeller via a gap; and
a second member forming, between the first member and the second member, [[a]] an annular cooling passage through which a cooling medium being a liquid flows,
wherein the annular cooling passage extends from a position on an inner side of an outlet of the compressor impeller to a position on an outer side of the outlet in a radial direction of the compressor impeller, the annular cooling passage having an annular shape in both inner side and outer side regions of the outlet of the compressor impeller.--

--2. (Currently Amended) The impeller assembly annular cooling passage.--

--3. (Currently Amended) The impeller assembly annular cooling passage.--


--10. (Currently Amended) The impeller assembly 

--11. (Currently Amended) A supercharger comprising the impeller assembly 

The amendments to the claims made above have been made in order to clarify the claim limitations and claim scope.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM W. BROWN whose telephone number is (571)270-3372.  The examiner can normally be reached on Monday-Friday 10:00-6:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Bomberg can be reached on (571) 272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 
/ADAM W BROWN/Examiner, Art Unit 3745       

/KENNETH BOMBERG/Supervisory Patent Examiner, Art Unit 3745